Citation Nr: 1530340	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the Veteran's cause of death.  

[The issue of whether there was clear and unmistakable error in a November 23, 2009, Board decision that denied entitlement to service connection for the cause of the Veteran's death is the subject of a separate decision issued simultaneously with this decision under a separate docket number.]


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to January 1943, and from August 1945 to February 1946.  The Veteran died in September 1994, and the appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). In January 2014, the Board remanded the case for evidentiary development.  The claim was denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2009 Board decision, the Board denied the claim for service connection for the Veteran's cause of death based on the determinations that a service-connected disability did not cause or substantially and materially contribute to the Veteran's death, no service-connected disability hastened the Veteran's death, and pulmonary tuberculosis that was a secondary cause of the Veteran's death was not related to service.

2.  The appellant did not submit an appeal to the United States Court of Appeals for Veterans Claims for the November 2009 Board decision, and the appellant's motion for revision of the Board decision based on clear and unmistakable error has been dismissed. 

3.  The evidence received since the November 2009 Board decision is essentially cumulative and redundant of evidence previously of record at the time of the November 2009 Board decision, or the evidence does not raise a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.

CONCLUSIONS OF LAW

1.  The November 2009 Board decision, which denied entitlement to service connection for the Veteran's cause of death, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received to reopen the claim of service connection for the Veteran's cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2014, the Board remanded the case and directed the AOJ to contact the appellant and request that she provide a copy of her most recent request to reopen the claim on appeal or a restatement of the arguments articulated in that request, including any allegation of clear and unmistakable evidence in the November 2009 Board decision.  The AOJ did so in a February 2014 letter to the appellant.  After the appellant supplied the requested information, the claim was readjudicated in a September 2014 supplemental statement of the case.
For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, to include an application to reopen a previously denied claim, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); VAOPGCPREC 6-2014.  VA must also notify the claimant of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letter in May 2010, in which the appellant was notified of the evidence necessary to support an application to reopen the previously denied claim for service connection for the Veteran's cause of death.  The appellant was told how VA would assist her in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date.  The Board acknowledges that the RO did not provide the appellant with notice as to how VA determines disability ratings.  However, providing such notice to the appellant would not possibly result in the provision of new information to substantiate the appellant's application to reopen or the underlying claim for service connection for the Veteran's cause of death.  Accordingly, the Board concludes that further remand of the case to furnish the appellant with notice regarding how VA determines disability ratings is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in that it has obtained all identified and available evidence needed to substantiate the application to reopen the previously denied claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Application to Reopen the Claim

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a November 2009 Board decision, the Board denied the claim for service connection for the Veteran's cause of death based on the determinations that a service-connected disability did not cause or substantially and materially contribute to the Veteran's death, no service-connected disability hastened the Veteran's death, and pulmonary tuberculosis that was a secondary cause of the Veteran's death was not related to service.  After the Veteran was notified of the adverse decision, the appellant did not submit an appeal to the United States Court of Appeals for Veterans Claims for the November 2009 Board decision.  Also, as noted in the introduction, the appellant's motion for revision of the Board decision based on clear and unmistakable error is addressed in a separate decision, and such motion has been dismissed.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

At the time of the November 2009 Board decision, the evidence of record included an x-ray report by "Dr. Eduardo J. Serrano, Jr." that showed a January 1946 diagnosis of chronic pulmonary tuberculosis.  The record also included the RO's finding that Dr. Eduardo J. Serrano, Jr. was not a licensed physician until July 1992. 
Since the November 2009 Board decision, the appellant submitted a June 2010 letter in which she indicated that she submitted evidence from Dr. Eduardo J. Serrano, Jr. showing chronic pulmonary tuberculosis in January 1946.  She also noted that Dr. Eduardo J. Serrano, Jr. was registered in July 1992.  This evidence is cumulative and redundant of the evidence previously of record and is therefore not new.  

The evidence of record also included the Veteran's certificate of death, which showed that the contributory cause of death was pulmonary tuberculosis.  The record also included letters from medical providers showing that the Veteran was treated at the Lung Center in September 1994, and that records of the Veteran's treatment at the Lung Center were destroyed in a fire.  The record also included the appellant's contentions that in 1946, she went with her husband to Dr. Serrano, Jr. in Manila because the Veteran had been spitting up and vomiting blood every time he was attacked with a heavy cough.  She also reported that the Veteran regularly had a fever and spat blood since separation from service until his death.  See July 2009 Board hearing transcript; November 2007 Form 21-4142.  Since the November 2009 Board decision, the appellant has reported that the Veteran's tuberculosis had its onset in 1946, and he was x-rayed in Manila because he vomited blood every time he was attacked by heavy cough during the night time.  The appellant also reported that the Veteran was treated at the Lung Center in September 1994 and those treatment records have been destroyed.  See September 2010 notice of disagreement.  This evidence is essentially cumulative and redundant of the evidence previously of record and is therefore not new.       

At the time of the November 2009 Board decision, the evidence of record also included the Veteran's service treatment records and evidence showing the Veteran's dates of service and that he was a prisoner of war.  Since the November 2009 Board decision, the appellant has submitted statements noting the Veteran's dates of service and duration of service and that he was a prisoner of war.  See e.g., September 2010 notice of disagreement; August 2011 Form 9.  This evidence is cumulative and redundant of the evidence previously of record and is therefore not new.       

The evidence of record also included an affidavit from two friends of the Veteran; a letter from the Lung Center regarding the Veteran's destroyed medical records; a November 2007 Form 21-4142; and, letters dated in January 21, 2008, March 3, 2009, and March 6, 2009, from the appellant.  Since the November 2009 Board decision, the appellant has submitted duplicate copies of this evidence.  These duplicate copies are redundant of the evidence previously of record and are therefore not new.  

Since the November 2009 Board decision, the appellant submitted a March 2010 affidavit, in which the appellant testified that she is the Veteran's surviving spouse.  Because the evidence previously considered showed that the appellant is the Veteran's surviving spouse, this information does not relate to an unestablished fact necessary to substantiate the claim and is therefore not material.  

Since the November 2009 Board decision, the appellant submitted an August 2011 Form 9 and statement, in which she essentially argues that her application to reopen the claim and the claim for service connection for the Veteran's cause of death should be granted because the Veteran's brother-in-law, who reportedly had similar circumstances of service as the Veteran, has been granted pension benefits.  This argument is not material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death, does not trigger VA's duty to provide a medical examination, and does not raise a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.  

For the above reasons, the Board finds that new and material evidence has not been received to reopen the previously denied claim of service connection for the Veteran's cause of death, and the application to reopen the claim is denied.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the evidence received since the November 2009 Board decision does not fulfill the threshold burden of constituting new and material evidence to reopen the prior final rating decision, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for the Veteran's cause of death has not been received, and the claim to reopen is denied.    




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


